Citation Nr: 0122931	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
disability pension benefits, in the calculated amount of 
$8,753.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of September 
2000, by the Committee on Waivers and Compromises (Committee) 
at the Winston-Salem, North Carolina Regional Office (RO), 
which denied the veteran's request for waiver of the recovery 
of an overpayment of disability pension benefits, in the 
calculated amount of $8,753.  The notice of disagreement with 
that determination was received in October 2000.  The 
statement of the case was issued in December 2000.  The 
substantive appeal was received in December 2000.  The appeal 
was received at the Board in August 2001.  


REMAND

The record reflects that the veteran had been in receipt of 
disability pension benefits effective May 1, 1997; the amount 
of pension was based on the veteran not having any income 
including Social Security Disability (SSD).  The record 
indicates that the overpayment at issue was created due to 
the retroactive reduction of the veteran's disability pension 
award, after it was learned by the RO in May 2000 that the 
veteran had been receiving Social Security benefits, 
effective May 1, 1999.  In July 2000, action was taken to 
retroactively adjust the veteran's award to include social 
security benefits effective May 1, 1999; this action resulted 
in the creation of an overpayment in the calculated amount of 
$8,753.  

In its decision of September 2000, the Committee found that 
there was little or no fault found on the veteran's part in 
the creation of the debt.  In addition, the committee held 
that it would not be against equity and good conscience to 
collect the debt in question, and that failure to recover the 
debt would result in unjust enrichment.  However, in the 
statement of the case, issued in December 2000, it was 
determined that the veteran's actions constituted "bad 
faith," which precluded granting waiver of the overpayment 
in question.  As the veteran's representative has pointed 
out, the basis of the denial of waiver is not clear from the 
record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The Board finds that the RO must clarify 
under what basis the veteran's request for waiver was denied, 
that is, either under the equity and good conscience standard 
which contemplates several elements to include fault, and 
unjust enrichment, or under one of the elements which 
automatically precludes the granting of waiver -- fraud, 
misrepresentation, or bad faith.  

Also, the record shows that the veteran most recently 
submitted a financial status report in August 2000.  It would 
be useful to obtain a current financial status report to 
determine if his circumstances have changed since August 
2000.  

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  While this 
matter is in remand status, the RO should consider whether 
any additional notification or development action is required 
under the VCAA with regard to this case.  

In light of the foregoing, and in keeping with VA's duty to 
assist the veteran in the development of facts pertaining to 
his claim, 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (2000), the Board finds that further development 
is in order prior to appellate disposition of this case.  
Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions:

1.  The Committee should determine 
whether the subject indebtedness was the 
result of fraud, misrepresentation of a 
material fact, or bad faith.

3.  If the Committee determines that the 
indebtedness as not the result of fraud, 
misrepresentation of a material fact, or 
bad faith, the veteran should be 
furnished a Financial Status Report (VA 
Form 20-5655), and be afforded the 
opportunity to provide current income and 
expense data.  If the veteran reports 
that his expenses exceed his income, he 
should be requested to explain how he 
meets his monthly expenses.

4.  If no fraud, misrepresentation or bad 
faith is found, the Committee should then 
determine whether recovery of the 
overpayment would be against the each of 
the principles of equity and good 
conscience as set forth in 38 C.F.R. 
§ 1.965 (2000).  The basis of the 
decision should be clearly set forth, and 
reference should be made to the pertinent 
facts, the applicable law and 
regulations, and the reasons for the 
decision.  

5.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
which accurately reflects the reasons for 
the decision.  The SSOC should also 
include the pertinent laws and 
regulations, to include 38 U.S.C.A. 
§ 5302 (West 1991) and 38 C.F.R. § 1.965 
(2000), and a discussion of each of the 
elements of equity and good conscience, 
if appropriate.  They should then be 
afforded a reasonable opportunity to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




